Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 9/13/21 and 1/10/22 have been considered.

Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance: 
None of the prior art of record teaches or suggests an image forming apparatus comprising an opening/closing member moving between a closed position where the opening/closing member covers a replenishment port such that a replenishment container is not attachable to a developer container, and an open position where the opening/closing member exposes the replenishment port such that the replenishment container is attachable to the developer container and wherein the image forming apparatus is configured such that image formation is possible when the opening/closing member is at the closed position and image formation is not possible when the opening/closing member is at the open position.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art
References listed on Form PTO-892 included herewith are cited as prior art of record.

/HOANG X NGO/               Primary Examiner, Art Unit 2852